86 F.3d 1149
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Melvin Andrew FIEL, Sr., Plaintiff-Appellant,v.VIRGINIA EMPLOYMENT COMMISSION, Defendant-Appellee.
No. 95-3108.
United States Court of Appeals, Fourth Circuit.
Submitted May 16, 1996.Decided May 28, 1996.

Melvin Andrew Fiel, Sr., Appellant Pro Se.  Ronald Nicholas Regnery, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's order granting Appellee's motion for summary judgment in his action filed under Title VII of the Civil Rights Act of 1964.   We have reviewed the record and the district court's opinion and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   Fiel v. Virginia Employment Comm'n, No. CA-94-796-R (W.D.Va. Nov. 3, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED